 

TRXADE GROUP, Inc.

SUBSCRIPTION AGREEMENT

 

Restricted Common Stock

 

The securities offered hereby are speculative and involve a high degree of risk,
and should not be purchased by anyone who cannot afford the loss of the entire
amount of his or her investment. See “RISK FACTORS,” from our Form 10, as
amended (the “Form 10”), first filed with the Securities and Exchange Commission
(the “SEC”) on June 11, 2014, our Annual Report on Form 10-K for the period
ended December 31, 2017 (the “Form 10-K”) and all subsequent Quarterly Reports
on Form 10-Q (collectively, the Form 10 and the Form 10-K, Form 10-Q, and all
other public filings with the SEC are referred to hereinafter as the “Public
Filings”). The RISK FACTORS from our Public Filings and other information
therein are incorporated herein by reference. This offering is not complete
without reviewing the information presented in these documents. You can review
these documents free of charge at the SEC website, www.SEC.gov.

 

1. Subscription:

 

 (a) The undersigned (individually and/or collectively, the “Participant”)
hereby applies to purchase shares of restricted Common Stock (the “Shares” or
the “Common Stock”) of Trxade Group, Inc., a Delaware corporation (the
“Company”), in accordance with the terms and conditions of this Subscription
Agreement (the “Subscription”) and that certain Letter Agreement by and between
the Participant and the Company dated as of even date herewith (the “Letter
Agreement”).

 

(b) Before this Subscription is considered, the Participant must complete,
execute and deliver to the Company the following:

 

(i) This Subscription;

 

(ii) The Certificate of Accredited Investor Status, attached hereto as Exhibit
A;

 

(c) This Subscription is irrevocable by the Participant.

 

(d) This Subscription is not transferable or assignable by the Participant.

 

(e) Participant’s execution and delivery of this Subscription will not
constitute an agreement between the undersigned and the Company until this
Agreement has been accepted and executed by the Company.

 

___________ Subscription AgreementParticipant’s Initials1Trxade Group, Inc.

 

 

2. Representations by Participant. In consideration of the Company’s acceptance
of the Subscription, Participant makes the following representations and
warranties to the Company and to its principals, jointly and severally, which
warranties and representations shall survive any acceptance of the Subscription
by the Company:

 

(a) Prior to the time of purchase of any Shares, Participant has had the
opportunity to ask questions and receive any information from persons acting on
behalf of the Company to verify Participant’s understanding of the terms thereof
and of the Company’s business and status thereof. Participants also acknowledges
that Participant has made the decision to invest in the Shares solely on the
basis of publicly available information about the Company in the Company’s
filings with the Securities and Exchange Commission (the “Public Information”),
and the such Public Information and Memorandum currently contain only limited
financial data about the Company. Participant acknowledges that no officer,
director, broker-dealer, placement agent, finder or other person affiliated with
the Company has given Participant any information or made any representations,
oral or written, other than as provided in the Memorandum, Public Information,
on which Participant has relied upon in deciding to invest in the Shares,
including without limitation, any information with respect to future
acquisitions, mergers, financial projections or anticipated operations of the
Company or the economic returns which may accrue as a result of the purchase of
the Shares.

 

(b) Participant acknowledges that Participant has not seen, received, been
presented with, or been solicited by any leaflet, public promotional meeting,
newspaper or magazine article or advertisement, radio or television
advertisement, or any other form of advertising or general solicitation with
respect to the Shares.

 

(c) The Shares are being purchased for Participant’s own account for long-term
investment and not with a view to immediately re-sell the Shares. No other
person or entity will have any direct or indirect beneficial interest in, or
right to, the Shares.

 

(d) Participant acknowledges that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or qualified under
the California Securities Law, or any other applicable blue sky laws, in
reliance, in part, on Participant’s representations, warranties and agreements
made herein.

 

(e) Other than the rights specifically set forth in this Subscription,
Participant represents, warrants and agrees that the Company and the officers of
the Company (the “Company’s Officers”) are under no obligation to register or
qualify the Shares under the Securities Act or under any state securities law,
or to assist the undersigned in complying with any exemption from registration
and qualification.

 

(f) Participant represents that Participant meets the criteria for participation
because: (i) Participant has a preexisting personal or business relationship
with the Company or one or more of its partners, officers, directors or
controlling persons; or (ii) by reason of Participant’s business or financial
experience, or by reason of the business or financial experience of its
financial advisors who are unaffiliated with, and are not compensated, directly
or indirectly, by the Company or any affiliate or selling agent of the Company,
Participant is capable of evaluating the risk and merits of an investment in the
Shares and of protecting its own interests.

 

(g) Participant represents that Participant is an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act and Participant
has executed the Certificate of Accredited Investor Status, attached hereto as
Exhibit A.

 

(h) Participant understands that the Shares are illiquid, and until registered
with the Securities Exchange Commission, or an exemption from registration
becomes available, cannot be readily sold as there will not be a public market
for them, and that Participant may not be able to sell or dispose of the Shares,
or to utilize the Shares as collateral for a loan. Participant must not purchase
the Shares unless Participant has liquid assets sufficient to assure Participant
that such purchase will cause it no undue financial difficulties, and that
Participant can still provide for current and possible personal contingencies,
and that the commitment herein for the Shares, combined with other investments
of Participant, is reasonable in relation to its net worth.

 

___________ Subscription AgreementParticipant’s Initials2Trxade Group, Inc.

 

 

(i) Participant understands that the right to transfer the Shares will be
restricted unless the transfer is not in violation of the Securities Act, the
California Securities Law, and any other applicable state securities laws
(including investment suitability standards), that the Company will not consent
to a transfer of the Shares unless the transferee represents that such
transferee meets the financial suitability standards required of an initial
participant, and that the Company has the right, in its absolute discretion, to
refuse to consent to such transfer.

 

(j) Further, Participant is aware that the Company was previously a shell
company, and therefore the exemption offered pursuant to Rule 144 is not
currently available. Notwithstanding the foregoing, however, Participant is
aware that because the Company has filed current “Form 10 information” with the
Securities and Exchange Commission reflecting its status as an entity that is no
longer a shell company, if (i) the Company remains subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act; and (ii) if the Company
has filed all reports and other materials required to be filed by section 13 or
15(d) of the Exchange Act, as applicable, during the preceding 12 months; then
the Shares issued in connection with this Offering may be sold subject to Rule
144 (and applicable holding periods) and other applicable securities laws after
one year has elapsed from the date that the Company file D “Form 10 information”
with the Securities and Exchange Commission.

 

(k) Participant has been advised to consult with its own attorney or attorneys
regarding all legal matters concerning an investment in the Company and the tax
consequences of purchasing the Shares, and have done so, to the extent
Participant considers necessary.

 

(l) Participant acknowledges that the tax consequences of investing in the
Company will depend on particular circumstances, and neither the Company, the
Company’s officers, any other investors, nor the partners, shareholders,
members, managers, agents, officers, directors, employees, affiliates or
consultants of any of them, will be responsible or liable for the tax
consequences to Participant of an investment in the Company. Participant will
look solely to and rely upon its own advisers with respect to the tax
consequences of this investment.

 

(m) All information which Participant has provided to the Company concerning
Participant, its financial position and its knowledge of financial and business
matters, and any information found in the Certificate of Accredited Investor
Status, is truthful, accurate, correct, and complete as of the date set forth
herein.

 

(l) Each certificate or instrument representing securities issuable pursuant to
this Agreement will be endorsed with the following legend:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS SATISFACTORY TO THE COMPANY, STATING THAT
SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

___________ Subscription AgreementParticipant’s Initials3Trxade Group, Inc.

 

 

3. Representations and Warranties by the Company. The Company represents and
warrants that:

 

(a) Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or financial condition of the Company.

 

(b) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable.

 

(c) Authority; Enforceability. This Subscription has been duly authorized,
executed, and delivered by the Company and are valid and binding agreements,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity; and the Company has full corporate power and
authority necessary to enter into this Subscription and to perform its
obligations hereunder and under all other agreements entered into by the Company
relating hereto.

 

(d) No General Solicitation. Neither the Company, nor any of its affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Shares.

 

4. Agreement to Indemnify Company. Participant hereby agrees to indemnify and
hold harmless the Company, its principals, the Company’s officers, directors
attorneys, and agents, from any and all damages, costs and expenses (including
actual attorneys’ fees) which they may incur: (i) by reason of Participant’s
failure to fulfill any of the terms and conditions of this Subscription; (ii) by
reason of Participant’s breach of any of representations, warranties or
agreements contained herein (including the Certificate of Accredited Investor
Status); or (iii) with respect to any and all claims made by or involving any
person, other than Participant personally, claiming any interest, right, title,
power, or authority in respect to the Shares. Participant further agrees and
acknowledges that these indemnifications shall survive any sale or transfer, or
attempted sale or transfer, of any portion of the Shares.

 

5. Subscription Binding on Heirs, etc. This Subscription, upon acceptance by the
Company, shall be binding upon the heirs, executors, administrators, successors
and assigns of the Participant. If the undersigned is more than one person, the
obligations of the undersigned shall be joint and several and the
representations and warranties shall be deemed to be made by and be binding on
each such person and his or her heirs, executors, administrators, successors,
and assigns.

 

6. Execution Authorized. If this Subscription is executed on behalf of a
corporation, partnership, trust or other entity, the undersigned has been duly
authorized and empowered to legally represent such entity and to execute this
Subscription and all other instruments in connection with the Shares and the
signature of the person is binding upon such entity.

 

___________ Subscription AgreementParticipant’s Initials4Trxade Group, Inc.

 

 

7. Adoption of Terms and Provisions. The Participant hereby adopts, accepts and
agrees to be bound by all the terms and provisions hereof.

 

8. Governing Law and Arbitration. Any action to enforce or interpret this
Subscription, or to resolve disputes over this Agreement between the Company and
the Participant, will be settled by arbitration in accordance with the rules of
the American Arbitration Association. Arbitration will be the exclusive dispute
resolution process, and arbitration will be a held in Tampa, Florida. Any Party
may commence arbitration by sending a written demand for arbitration to the
other Parties. The demand will set forth the nature of the matter to be resolved
by arbitration. The Company will select the place of arbitration. The
substantive law of the state of Florida will be applied by the arbitrator to the
resolution of the dispute. The Parties will share equally all initial costs of
arbitration. The prevailing Party will be entitled to reimbursement of attorney
fees, costs, and expenses incurred in connection with the arbitration. All
decisions of the arbitrator will be final, binding, and conclusive on all
Parties. Judgment may be entered on any such decision in accordance with
applicable law in any court having jurisdiction of it. The arbitrator (if
permitted under applicable law) or the court may issue a writ of execution to
enforce the arbitrator’s decision. TO THE EXTENT EACH MAY LEGALLY DO SO, EACH
PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS SUBSCRIPTION, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL
TO, THE DEALING OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.
TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY AGREES THAT ANY
SUCH CLAIM, DEMAND, ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT EITHER PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
ANY OTHER PARTY HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

9. Investor Information: (This must be consistent with the form of ownership
selected below and the information provided in the Certificate of Accredited
Investor Status (Exhibit A, included herewith.)

 

Name (please print):__________________________________________________________

 

If entity named above, By:_____________________________________________________

Its:_____________________________________________________

 

Social Security or Taxpayer I.D.
Number:__________________________________________

 

Business Address (including zip
code):___________________________________________

 

_________________________________________________________________________

 

Business Phone: ____________________________________________________________

 

___________ Subscription AgreementParticipant’s Initials5Trxade Group, Inc.

 

 

Residence Address (including zip
code):__________________________________________

 

_________________________________________________________________________

 

Email Address:_____________________________________________________________

 

Residence Phone:___________________________________________________________

 

All communications to be sent to:

 

______Business or ______ Residence Address ________ Email

 

Please indicate below the form in which you will hold title to your interest in
the Shares. PLEASE CONSIDER CAREFULLY. ONCE YOUR SUBSCRIPTION IS ACCEPTED, A
CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST IN THE SHARES
AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF THIS SUBSCRIPTION, AND MAY
RESULT IN ADDITIONAL COSTS TO YOU. Participants should seek the advice of their
attorneys in deciding in which of the forms they should take ownership of the
interest in the Shares, because different forms of ownership can have varying
gift tax, estate tax, income tax, and other consequences, depending on the state
of the investor’s domicile and his or her particular personal circumstances.

 

______ INDIVIDUAL OWNERSHIP (one signature required)

 

______ JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON
(both or all parties must sign)

 

______ COMMUNITY PROPERTY (one signature required if interest held in one name,
i.e., managing spouse; two signatures required if interest held in both names)

 

______ TENANTS IN COMMON (both or all parties must sign)

 

______ GENERAL PARTNERSHIP (fill out all documents in the name of the
PARTNERSHIP, by a PARTNER authorized to sign)

 

______ LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign)

 

______ LIMITED LIABILITY COMPANY (fill out all documents in the name of the
LIMITED LIABILITY COMPANY, by a member authorized to sign)

 

______ CORPORATION (fill out all documents in the name of the CORPORATION, by
the President or other officer authorized to sign)

 

______ TRUST (fill out all documents in the name of the TRUST, by the Trustee,
and include a copy of the instrument creating the trust and any other documents
necessary to show the investment by the Trustee is authorized. The date of the
trust must appear on the Notarial where indicated.)

 

___________ Subscription AgreementParticipant’s Initials6Trxade Group, Inc.

 

 

Subject to acceptance by the Company, the undersigned has completed this
Subscription Agreement to evidence his/her subscription for participation in the
Shares of the Company, this _______ day of _____, 2019.

 



  PARTICIPANT           (Signature)



  By:     Its:  

 

The Company has accepted this subscription this _____ day of
_________________________

 

  “COMPANY”       TRXADE GROUP, Inc.,   a Delaware corporation       By:    
Name:  Suren Ajjarapu, President       Address for notice:       Trxade Group,
Inc.,   3840 Land O’ Lakes Blvd.   Land O’ Lakes, FL 34639   Attn: Suren
Ajjarapu, President.

 

___________ Subscription AgreementParticipant’s Initials7Trxade Group, Inc.

 

 

 Exhibit A

 

CERTIFICATE OF ACCREDITED INVESTOR STATUS

 

Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:

 

____ a bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; a
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended (the “Securities Exchange Act”); an insurance company as
defined in Section 2(13) of the Securities Act; an investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that Act; a small business investment company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958; a plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, for the benefit of its employees, and such
plan has total assets in excess of $5,000,000; an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;

 

____ a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

___ an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

____ a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000 (excluding
the value of Participant’s primary residence);

 

____ a natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with the undersigned’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

____ a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment;

 

____ an entity in which all of the equity holders are “accredited investors” by
virtue of their meeting one or more of the above standards; or

 

____ an individual who is a director or executive officer of Trxade Group, Inc.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of __________________, 2019.

 

Name of Participant





 



___________ Subscription AgreementParticipant’s Initials1Trxade Group, Inc.

 



 